441 F.2d 536
Peter ARIS, Petitioner-Appellant,v.BIG TEN TAXI CORPORATION, Employers Service Corporation andFlorida Industrial Commission, Respondents-Appellees.No. 31149 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 4, 1971.

Peter Aris, pro se.
G. A. Haddad, Miami, Fla., Patrick H. Mears, Gen. Counsel, Tallahassee, Fla., James R. Parks, Samuel O. Hoffman of Preddy, Haddad, Kutner Hardy, P.A., Miami, Fla., for respondents-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.  SIMPSON, Circuit judges.


1
Peter Aris has appealed from the district court's dismissal of his petition for review of an order of the Florida Supreme Court denying certiorari.  The district court correctly held that it lacked jurisdiction over the subject matter of the suit.  See 28 U.S.C. 1331 et seq., 1257(3); Iacaponi v. New Amsterdam Casualty Company, W.D.Pa.1966, 258 F.Supp. 880, 884, affirmed  379 F.2d 311, cert. denied ,1968, 389 U.S. 1054, 88 S.Ct. 802, 19 L.Ed.2d 849.  The order appealed from is due to be and is hereby affirmed.


2
Affirmed.